


110 HR 746 IH: Safe and Orderly Withdrawal

U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 746
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2007
			Mr. McGovern (for
			 himself, Mr. Serrano,
			 Mr. Frank of Massachusetts,
			 Mr. Delahunt,
			 Mr. Olver,
			 Mr. Wynn, Ms. Waters, Mr.
			 Cohen, Mr. Ellison,
			 Mr. Welch of Vermont,
			 Ms. Lee, Ms. Corrine Brown of Florida,
			 Mr. Lewis of Georgia,
			 Ms. Woolsey,
			 Mr. Filner,
			 Mr. Stark,
			 Mr. Grijalva,
			 Mr. Conyers, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Armed Services, and in
			 addition to the Committee on Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for the safe and orderly withdrawal of United
		  States military forces and Department of Defense contractors from Iraq, and for
		  other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Safe and Orderly Withdrawal
			 From Iraq Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Withdrawal of United States Armed Forces and defense
				contractors from Iraq.
					Sec. 3. Transfer of United States military facilities in
				Iraq.
					Sec. 4. Prohibition on use of funds to further deploy United
				States Armed Forces to Iraq.
					Sec. 5. Assistance to Iraqi Security Forces and multinational
				forces in Iraq.
					Sec. 6. Continuation of social and economic reconstruction
				activities in Iraq.
					Sec. 7. Asylum or other means of protection for Iraqi
				citizens.
					Sec. 8. Definition.
				
			2.Withdrawal of
			 United States Armed Forces and defense contractors from Iraq
			(a)Commencement of
			 withdrawalNot later than 30
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall commence the withdrawal of units and members of the Armed Forces deployed
			 in Iraq as part of Operation Iraqi Freedom and contractors operating in Iraq
			 and funded using amounts appropriated to the Department of Defense.
			(b)Completion of
			 withdrawalThe Secretary of
			 Defense shall complete the withdrawal of the Armed Forces and defense
			 contractors from Iraq not later than the end of the 180-day period beginning on
			 the date of the commencement of the withdrawal under subsection (a).
			(c)No increase in
			 troop levels pending or during withdrawalFunds appropriated or otherwise made
			 available to the Department of Defense under any provision of law may not be
			 obligated or expended to increase the number of members of the Armed Forces
			 serving in Iraq in excess of the number of members serving in Iraq as of
			 January 1, 2007, unless the increase has been specifically authorized in
			 advance by an Act of Congress.
			(d)Redeployment
			 locationsNothing in this
			 section shall be construed to restrict the locations outside of Iraq to which
			 units and members of the Armed Forces withdrawn from Iraq may be redeployed,
			 including redeployment to an adjacent or nearby country at the invitation of
			 the government of the country or redeployment to bolster military forces
			 deployed in Afghanistan as part of Operation Enduring Freedom.
			(e)Exceptions
				(1)Personnel
			 providing security for united states diplomatic missions in IraqThe Secretary of Defense may retain in Iraq
			 members of the Armed Forces for the purpose of providing security for the
			 United States Embassy and other United States diplomatic missions in
			 Iraq.
				(2)Personnel
			 involved in reconstruction activitiesAt the request of the Government of Iraq,
			 the Secretary of Defense may retain in Iraq members of the Army Corps of
			 Engineers and defense contractors engaged in reconstruction projects in Iraq,
			 to the extent necessary to complete such projects.
				(f)Availability of
			 fundsTo carry out the safe
			 and orderly withdrawal of the Armed Forces and defense contractors from Iraq,
			 as required by this section, the Secretary of Defense may use any funds
			 appropriated or otherwise made available to the Department of Defense.
			3.Transfer of
			 United States military facilities in IraqThe President of the United States shall
			 transfer to the Government of Iraq all right, title, and interest held by the
			 United States in any military facility in Iraq that was constructed, repaired,
			 or improved using amounts appropriated to the Department of Defense and
			 occupied by a unit of the Armed Forces.
		4.Prohibition on
			 use of funds to further deploy United States Armed Forces to IraqBeginning on the date of the completion of
			 the withdrawal of the Armed Forces from Iraq under section 2(b), funds
			 appropriated or otherwise made available under any provision of law may not be
			 obligated or expended to further deploy units or members of the Armed Forces to
			 Iraq.
		5.Assistance to
			 Iraqi Security Forces and multinational forces in IraqNothing in this Act shall be construed to
			 prohibit or otherwise restrict the use of funds available to the Department of
			 Defense for the purpose of providing financial assistance or equipment to the
			 Iraqi Security Forces or the multinational forces providing security or
			 training in Iraq at the request of the Government of Iraq.
		6.Continuation of
			 social and economic reconstruction activities in IraqNothing in this Act shall be construed to
			 prohibit or otherwise restrict the use of funds available to any department or
			 agency of the United States (other than the Department of Defense) to carry out
			 social and economic reconstruction activities in Iraq at the request of the
			 Government of Iraq.
		7.Asylum or other
			 means of protection for Iraqi citizensNothing in this Act shall be construed to
			 prohibit or otherwise restrict the authority of the President to arrange asylum
			 or other means of protection for Iraqi citizens who might be physically
			 endangered by the withdrawal of the Armed Forces from Iraq.
		8.DefinitionIn this Act, the term Armed
			 Forces has the meaning given the term in section 101(a)(4) of title 10,
			 United States Code.
		
